THEATTOIRNEY                 GENERAL
                     OF   %-EXAS
                                                  I                  I




Honorable Robert S. Calvert               Opinion No. C-339
Comptroller of Public Accounts
Austin, Texas                             Re:   Per diem of a district
                                                judge on an assignment
                                                to one county under
                                                three administrative
Dear Mr. Calvert:                               judicial orders.
      Your request for an opinion reads in part as follows:
            "This department requests an opinion
       from you as the question has arisen in this
       department as to whether I can legally pay
       a District Judge $75.00 per day for holding
       court under three (3) administrative judi-
       cial orders under which the Jud e holds
       court on the same day in three $3) District
       Courts in the same county under the pro-
       visions of Article 200a, R.C.S., Section 2a,
       subsection 4?"
       The orders of assignment and claims furnished with your
request reveal the following: On September 25th, 1964, the
presiding judge of an administrative judicial district assigned
a district judge to try and dispose of "such cases as may arise
         County" during the week beginning September 28th through
iEtober'3rd 1964 * This assignment was made by three separate
orders, one'stating that a judge of a judicial district of which
the county to which the claimant was assigned was a part "is to
be absent necessarily during the week beginning September 28th
through October 3rd, 1964"; another stating that a judge of a
judicial district located in the same county is to be absent dur-
ing the same period; and a third stating that a judge of a judi-
cial district located in the same county is to be absent during
the same period. Each of the orders designated and assigned the
claimant judge "to try and dispose of such cases as may arise in
0 . . County' during such time.

       The county to which the claimant'judge was assigned is
located outside of his judicial district and county, and he has
presented claims in the following amounts: One for $150.00 for
six days at $25.00 per day on the following days - September 28th
through October 3rd, 1964; another claim for five days at $25.00
per day on the following days - September 29th through October
                                 -1608-
                                                                 _




Hon. Robert S. Calvert, page 2 (C-339)


3ra, 1964; and another claim for four days on the following days -
September 30th through October 3rd, 1964. Each claim is for
holding court in the same county and each claim is approved for
payment by the presiding judge of an administrative judicial dis-
trict.
       Subdivision (4) of Section 2a of Article 200a, Vernon's
Civil Statutes, provides:
            "In addition to, and cumulative of, all
       other compensation and expenses authorized by
       law and this Act, judges who are required to
       hold court outside their own districts and out
       of their own counties under the provisions of
       this Act, shall receive a per diem of Twenty-
       five ($25.00) Dollars for each day, or fraction
       thereof, which they spend.outside their said
       districts and counties in the performance of
       their duties; such additional compensation to
       be paid in the same manner as their salaries
       are paid by the State upon certificates of ap-
       proval by the Chief Justice or by the Presid-
       ing Judge of the Administrative Judicial Dis-
       trict in which they reside." (mphasis added).
       It is noted that the comnensation authorized is 'a oer
diem of-Twenty-five ($25.00) Doilars for each day, or fraciion
thereof, which they spend outside their said districts and
counties." Under the facts submitted, the claimant spent six
days outside of his district and county in the performance of
hi; duty. Therefore, the maximum which the Legislature has allow-
ed Par compensation for the performance of his duties pursuant
to the three assignments outlined above, is $150.00 ($25.00 per
day for the period beginning September 28th through October 3rd,
1964). You are therefore advised that the maximum that may be
paid the claimant on the three claims submitted to the Comptroller
is $150.00.
                        SUMMARY


              The maximum which the Legislature
              has allowed for compensation for
              the performance of his duties pur-
              suant to assignments under Article




                                  -1609-
Hon. Robert S. Calvert, page 3 (C -339)


                ZOOa, V.C.S., is Twenty-five Dol-
                lars for each day he spends out-
                side his district and county.

                               Yours very truly,
                               WAGGONER CARR
                               Attorney General




                                    Assistant
JR:ms
APPROVED:
,OPINIONCOMMITTEE
W. V. Geppert, Chairman
John Allison
J. S. Bracewell
Roy Johnson
Ralph Rash
APPROVED F'ORTHE ATTORNEY GENERAL
By: Roger Tyler




                              -1610-